Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.
 
Claim Objections
Claims 1 and 22-26 are objected to because of the following informalities:  
In claim 1, amend succinate to succinic and amend adipate to adipic.  Appropriate correction is required.
In claims 22-26, amend succinate to succinic.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  delete claim 16 because it is a duplicate of claim 9.  Appropriate correction is required.


	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0273285 to Vedula et al. in view of U.S. Patent Pub. No. 2010/0288963 to Mitina et al.
Vedula discloses a thermoplastic polyurethane yarn, fabric, filament comprising a TPU prepared from diisocyanate, polyester polyol comprising the reaction product of adipic acid, 1,4-butanediol, and 1,6-hexanediol, and a 1,4-butanediol as a chain extender.  The TPU consists of adipic acid as a dicarboxylic acid component.

Mitina discloses surface modified silica nanoparticles (Abstract) that are reacted into thermoplastic polyurethanes used for fibers in amounts that range from 0.1 to about 50% by weight (same application as Vedula, 0070,0073).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the silica nanoparticles of Mitina into the yarn of Vedula to provide anti-adhesion and dirt-repellency effects over a long period of time under outdoor weathering conditions and over a plurality of cleaning cycles (Abstract, 0020).
As to claims 9 and 16, Vedula discloses a single filament of the TPU has denier values of 4 to 140 (0070) and is useful as a multifilament yarn (0049).
As to claim 10, Vedula discloses fabrics made from the TPU fibers (Abstract).
As to claim 21, Vedula discloses hardness values of 65 to 100 Shore A (0043).


Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0273285 to Vedula et al. in view of U.S. Patent Pub. No. 2010/0288963 to Mitina et al. in view of JP-2014/141548 to Izawa et al.
Vedula discloses a thermoplastic polyurethane yarn, fabric, filament comprising a TPU prepared from diisocyanate, polyester polyol comprising the reaction product of adipic acid, 1,4-butanediol, and 1,6-hexanediol, and a 1,4-butanediol as a chain extender.  The TPU consists 
Vedula discloses silica as a suitable additive, however, the specifics of the silica are not discussed.
Mitina discloses surface modified silica nanoparticles (Abstract) that are reacted into thermoplastic polyurethanes used for fibers in amounts that range from 0.1 to about 50% by weight (same application as Vedula, 0070,0073).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the silica nanoparticles of Mitina into the yarn of Vedula to provide anti-adhesion and dirt-repellency effects over a long period of time under outdoor weathering conditions and over a plurality of cleaning cycles (Abstract, 0020).
Vedula discloses succinic acid as a suitable dicarboxylic acid component, but does not exemplify it in the TPU.
Izawa discloses TPUs useful in elastic fibers (last page) comprising the reaction product of diisocyanate, chain extenders, and polyester polyols containing 20 to 100 mol% of biomass derived succinic acid (0050).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polyester polyol of Vedula with the polyester polyol of Izawa because it provides a polyurethane having excellent heat resistance, weather resistance over a wide range of applications (0003).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 9-10, 16, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763